DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 09 May 2022.  In view of this communication, claims 1-27 are now pending in the application, with claims 11-25 being withdrawn from consideration.
Election/Restriction
Applicant’s election without traverse of Group A, corresponding to claims 1-10 and 26-27, in the reply filed on 09 May 2022 is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 01 October 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 26 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 26 recites an “electric motor including the stator of claim 1”, but does not further limit said stator in any way.  
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-5, 8, 10, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (JP 2010-288373 A), hereinafter referred to as “Murai”, in view of Hossain (US 2014/0265683 A1), hereinafter referred to as “Hossain”.
Regarding claim 1, Murai discloses a stator [11] for an electric motor [10] (fig. 1- 2; ¶ 0001, 0019), the stator [11] comprising:
a plurality of stator coils [114] (fig. 1; ¶ 0021);
a support [110] for holding the coils [114] around a rotor [12] rotatable about a central axis of the motor [10] (fig. 1-2; ¶ 0021); and
a cylindrical sleeve [17] mounted radially inwardly of the support [110] (fig. 1-2; ¶ 0023-0024) to form a barrier in use between cooling fluid passing over the coils [114] and the rotor [12] located within the stator [11] (fig. 1-2; ¶ 0006, 0027; while disclosed by Murai, the intended use of the sleeve is not given patentable weight); and

    PNG
    media_image1.png
    391
    766
    media_image1.png
    Greyscale

a housing [13] which extends around the support [110], wherein a fluid path is defined between the support [110] and the housing [13] for receiving cooling fluid, the fluid path including a plurality of channel sections which extend in a substantially axial direction over the length of the support [110] (fig. 1-2; ¶ 0027-0029; fluid flows circumferentially around the end windings and axially through the slots). 
Murai does not disclose that the support [110] defines holes for receiving axially extending rods that couple the support [110] to the housing [13], and the holes locate the rods in the assembled motor [10] between adjacent axially extending channel sections of the fluid path.
Hossain discloses a motor [10] comprising a rotor [12] and a stator [14] comprising a support [40] disposed within a housing [16] (fig. 2-3; ¶ 0016-0017), wherein the support [40] defines holes [68] for receiving axially extending rods [bolts, not shown] that couple the support [40] to the housing [16], and the holes [68] locate the rods [bolts, not shown] in the assembled motor [10] between adjacent axially extending channel sections [96] of the fluid path (fig. 2-3; ¶ 0030-0032).

    PNG
    media_image2.png
    363
    842
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator support of Murai secured to the housing using rods as taught by Hossain, in order to properly seat the stator so that the fluid channels are fully sealed, thereby resulting in proper cooling and more efficient operation of the motor (¶ 0031-0032 of Hossain).  
Regarding claim 2, Murai, in view of Hossain, discloses the stator of claim 1, as stated above, wherein the sleeve [17] is formed of a fiber-reinforced material (¶ 0024).
Regarding claim 4, Murai, in view of Hossain, discloses the stator of claim 2, as stated above, wherein the material includes fibers wound in opposed spirals in at least two adjacent layers (fig. 4; ¶ 0024-0026).
Regarding claim 5, Murai, in view of Hossain, discloses the stator of claim 1, as stated above, including two sleeve end supports [133] which are received inside respective ends of the sleeve [13] (fig. 1; ¶ 0020, 0023).
Regarding claim 8, Murai, in view of Hossain, discloses the stator of claim 1, as stated above, wherein the support [110] defines a plurality of inwardly facing channels [112] along which windings of the coils [114] extend, and the sleeve [17] closes the inwardly facing open sides of the channels [112] (fig. 2; ¶ 0021).
Regarding claim 10, Murai, in view of Hossain, discloses the stator of claim 1, as stated above, wherein the cooling fluid is a liquid (¶ 0027-0028; e.g. “liquid-tight”, “refrigerant”).
Regarding claim 26, Murai, in view of Hossain, discloses an electric motor [10] (fig. 1- 2; ¶ 0001, 0019) including the stator [11] of claim 1, as stated above.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai and Hossain as applied to claim 2 above, and further in view of Iseman et al. (US 5,347,188), hereinafter referred to as “Iseman”.
Regarding claim 3, Murai, in view of Hossain, discloses the stator of claim 2, as stated above, wherein the sleeve [17] is formed of a fiber-reinforced material (¶ 0024), but does not disclose said fiber being carbon fiber.
lseman discloses a stator having a sleeve (col. 2, lines 38-68), wherein the sleeve is formed of a carbon fiber-reinforced material (col. 2, lines 56-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sleeve of Murai from carbon fiber-reinforced material as taught by Iseman, in order to provide the necessary rigidity to prevent bulging of the sleeve (col. 2, lines 45-48 of Iseman).
Further, one of ordinary skill in the art would have known that carbon fiber is well known for its strength and rigidity, desirable in stator sleeves. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use carbon fiber for the sleeve since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai and Hossain as applied to claim 1 above, and further in view of King et al. (US 4,999,533), hereinafter referred to as “King”.
Regarding claim 6, Murai discloses the sleeve [17] fit within the stator [11] (fig. 1-2), but Murai does not disclose an interference fit.
King discloses a stator [2] for an electric motor (fig. 1-4; col. 3, lines 40-41), comprising a cylindrical sleeve [7] mounted radially inwardly of the support [4] (fig. 1-4; col. 3, lines 43-50), wherein the sleeve [7] is an interference fit within the stator [2] (fig. 2-3; col. 3, lines 50-52; col. 4, lines 45-49).

    PNG
    media_image3.png
    293
    761
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fit the sleeve inside the stator of Murai using an interference fit as taught by King, in order to eliminate the need for any additional support for the sleeve (col. 2, lines 35-41 of King).
Regarding claim 7, King further discloses that the sleeve [7] is an interference fit with radially inwardly facing surfaces of the support [4] (fig. 2-3; col. 3, lines 50-52; col. 4, lines 45-49).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai and Hossain as applied to claim 1 above, and further in view of Alfermann et al. (US 2008/0136271 A1), hereinafter referred to as “Alfermann”.
Regarding claim 9, Murai, in view of Hossain, discloses the stator of claim 1, as stated above.  Murai does not disclose that the coils [114] include a thermally conductive covering material.
Alfermann discloses a stator [14] comprising coils [28], wherein the coils [28] include a thermally conductive covering material [30] (fig. 3; 4 0013).

    PNG
    media_image4.png
    297
    511
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the coils of Murai having a thermally conductive covering material as taught by Alfermann, in order to insulate the windings from one another and increase the strength of the stator assembly thereby providing damping to absorb vibrations and provide smoother operation of the electric motor (¶ 0013 of Alfermann).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai and Hossain as applied to claim 1 above, and further in view of Parsa et al. (US 8,446,121 B1), hereinafter referred to as “Parsa”, Abukawa et al. (US 6,335,582 B1), hereinafter referred to as “Abukawa”, and Ruffing et al. (US 4,200,818), hereinafter referred to as “Ruffing”.
Regarding claim 27, Murai, in view of Hossain, discloses the stator of claim 1, as stated above.  
While Murai further discloses that inner windings of the coils [114] are spaced from the inner side of the slots [112] (fig. 2; the windings are disposed on the outer portions of the slots, pressed against the outer wall) to assist circulation of the fluid over the coils [114] (¶ 0027-0028), it does not explicitly disclose the inner windings of the coils [114] are less densely packed than outer windings of the coils [114].
Parsa discloses a stator for an electric motor comprising coils [702] wound around stator teeth [604], and wherein radially inner windings of the coils [702] are less densely packed than radially outer windings of the coils [702] (fig. 16; col. 17, line 53 to col. 18, line 6; “the packing density of parallel strands of conductors 702 increases along a radial axis from the innermost edge of the stator tooth 604 to the outermost edge’).

    PNG
    media_image5.png
    271
    481
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the coils of Murai/Hossain being less densely packed at their inner radial side as taught by Parsa, in order to achieve any desired winding and loss parameters (col. 17, lines 35-44 of Parsa) thereby providing a motor that has high torque density, high efficiency, and good thermal and mechanical stability (col. 19, lines 34-51 of Parsa).
Murai, in view of Hossain and Parsa, still does not disclose a plurality of lamina-shaped retainers for retaining the coils in position, each retainer being located radially inwardly of the adjacent coils and having a radially inwardly facing surface which engages with ledges defined by the support.
Abukawa discloses a stator support [41] comprising a plurality of axially extending retainers [13] for retaining the coils [5] in position, each retainer [13] having a lamina shape lying in an axially extending plane, being located radially inwardly of the adjacent coils [5], having a radially inwardly facing planar surface which engages with ledges [42a/42b] defined by the support [41] (fig. 1-3, 8; col. 4, lines 38-46; col. 7, lines 41-48), and being formed of an insulating material (col. 5, lines 23-27; col. 7, lines 41-46).

    PNG
    media_image6.png
    529
    935
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator of Murai/Hossain/Parsa having a plurality of lamina-shaped retainers as taught by Abukawa, in order to insulate and secure the coils in the slots (col. 7, lines 41-48 of Abukawa).
Murai, in view of Hossain, Parsa, and Abukawa, still does not disclose that the retainers [13] are formed of a non-conductive, non-magnetic glass-fiber based composite material.
Ruffing discloses a stator [1] comprising a plurality of retainers [6] for retaining the stator coils [3] within slots [2] (fig. 1; col. 2, line 59 to col. 3, line 8), wherein the retainers [6] are formed of a non-conductive, non-magnetic glass-fiber based composite material (fig. 1-2; col. 3, lines 53-66; the “glass fiber core’ is “impregnated with a thermoset resin’).

    PNG
    media_image7.png
    249
    777
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the retainers of Murai/Hossain/Parsa/Abukawa from a non- conductive and non-magnetic glass-fiber composite as taught by Ruffing, in order to provide outstanding lubricity, resiliency, tensile strength, and thermal stability without abrading the stator teeth during wedge insertion (col. 2, lines 1-12 of Ruffing).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Ehrhart et al. (US 6,762,520 B1) discloses a stator comprising fluid channels extending axial through the stator teeth, and that the windings are less densely packed where the cooling fluid flows.
Cametti (US 3,031,593) discloses a stator support comprising a plurality of retainers located radially inwardly of the coils and engaging with ledges defined by the stator support.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834